                                                                                                                              FILED
                                                                                                                                May 04 2021

                                   1                                  UNITED STATES DISTRICT COURT                            SUSANY. SOONG
                                                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   2                               NORTHERN DISTRICT OF CALIFORNIA                             SAN FRANCISCO


                                   3
                                         United States of America,
                                   4                                                          Case No. 3:21-mj-70741 MAG
                                                  v.
                                   5
                                         Marisa Bell Hawk,                                    Charging District's Case Number:
                                   6
                                                         Defendant.                           13-cr-291
                                   7

                                   8

                                   9

                                  10                         COMMITMENT TO ANOTHER DISTRICT
                                  11          The defendant has been ordered to appear in the District of Idaho. The defendant may need

                                  12   an interpreter for this language: Not Applicable.
Northern District of California
 United States District Court




                                  13          The defendant is:

                                  14                                  ( ) will obtain an attorney.

                                  15                                  (X) is requesting court-appointed counsel.

                                  16          The defendant remains in custody after the initial appearance.

                                  17          IT IS ORDERED: The United States marshal must transport the defendant, MARISA

                                  18   BELL HAWK, forthwith, together with a copy of this order, to the charging district and deliver

                                  19   the defendant to the United States Marshal for that district, or to another officer authorized to

                                  20   receive the defendant. The marshal or officer in the charging district should immediately notify

                                  21   the United States attorney and the clerk of court for that district of the defendant’s arrival so that

                                  22   further proceedings may be promptly scheduled. The clerk of this district must promptly transmit

                                  23   the papers and any bail to the charging district.

                                  24   Dated: 5/4/2021

                                  25                                                       ______________________________________
                                                                                           THOMAS S. HIXSON
                                  26                                                       UNITED STATES MAGISTRATE JUDGE
                                  27

                                  28
